DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the system configured for remote external control, the imaging sensor configured to transmit imaging data, and the standard polarization optics in the system’s outgoing or incoming light path must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-13, 16-18, and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, and all dependent claims thereof, recites the limitation “image processing and analysis software configured to evaluate the sharpness of focus to remap individual image parts onto a single array, thus combining the image set to produce a single, sharp, all-focus image, wherein the software is configured to extract depth information about a target lesion surface by evaluating sharpness of focus at different points in the image and for different focus settings.” However, there is no disclosure of the details of the software (e.g. an algorithm for performing the claimed functions) and no disclosure of the hardware on which the software runs (e.g. a processor or computer). The extent of the disclosure regarding the claimed functions is limited to paragraph [0025] of the instant specification (as published) and original claim 32, all of which is now included in amended claim 1. Additionally, Applicant has identified what Applicant alleges is a known algorithm for performing at least some functions of the software (“a version of a Maximum-Local-Derivative (MLD) algorithm,” see e.g. [0025] of the specification as published), Applicant has failed to provide any reference to this algorithm in the original disclosure such that a skilled artisan could identify or use it. Further, Applicant indicates that it is not even the original algorithm which is used, but a version of the algorithm where Applicant has not described how the algorithm has been modified to create this new version.
Examiner respectfully reminds Applicant that computer implemented functions must be supported by a description of the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." (see MPEP 2161.01). 
With respect to the limitations of the instant claims, there is no disclosure of the meaning of and/or a description of the steps to perform any of the claimed functions. Specifically, there is no description of what “evaluating sharpness of focus” means. This phrase is used twice, in what appears to be two different contexts (“evaluate the sharpness of focus to remap individual image parts onto a single array” and “extract depth information about a target lesion surface by evaluating sharpness of focus at different points in the image and for different focus settings”) with no explanation as to what constitutes evaluation of sharpness of focus (i.e. is “evaluating” a comparison between an image and a reference image or value, a determination of a quantitative value representing “sharpness of focus,” a comparison of a characteristic between different image regions, or even a qualitative assessment performed by the user merely viewing the image(s) and determining which has the best sharpness of focus?), or even if evaluating the sharpness of focus to remap individual image parts is the same as or distinct from extracting depth information by evaluating sharpness of focus. It is noted that “extracts depth information about the target lesion surface by evaluating sharpness of focus at different points in the image and for different focus settings” is found only in original claim 32, while the specification discloses only “[e]valuating the sharpness of focus, it remaps individual image parts onto a single array, thus combining the image set to produce a single, sharp, all-focus image.” Since the two different recitations of evaluating sharpness of focus are originally presented separately in the claims and specification, it is unclear if these are meant to indicate the same or separate operations. For example, the limitations of original claim 32 could merely be a rephrasing of the subject matter found in the disclosure or they could refer to a separate operation. Applicant has filed a reference with an IDS on 03/29/2022 which defines the “maximum-local-derivative algorithm” as “[c]alculates a 'maximum local derivative' image whose pixels are set as the maximum absolute difference between pixel (x,y) on the best estimate image and its four neighbouring pixels.” However, not only was this reference not incorporated by reference or mentioned in the original disclosure, there is no indication as to how the operation quoted by Applicant would be adapted to perform the claimed function. There is no way to ascertain what Applicant intends to be the “best estimate image” which is necessary for performing the function of calculating the ‘maximum local derivative’ image, nor is there any explanation as to how the ‘maximum local derivative’ image would be applied to the claimed steps of “...evaluate the sharpness of focus to remap individual image parts onto a single array, thus combining the image set to produce a single, sharp, all-focus image, wherein the software is configured to extract depth information about a target lesion surface by evaluating sharpness of focus at different points in the image and for different focus settings.”
Examiner further notes that “[i]t is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)” (MPEP 2161.01). In this case, Applicant has provided no explanation as to how these functions are to be achieved. It is therefore determined that the claimed subject matter has not been described in such a way as to convey to one having ordinary skill in the art that the inventor(s) had possession of the claimed invention at the time of filing. 
Claim 21 recites the limitation “where the system is configured for the external control to be assumed remotely.” The original disclosure only references external control in original claims 20 and 21, which read:
20. The device according to claim 19, where the tunable lens can traverse through the interior of the patient's body through the use of an external control.
21. The device according to claim 20, where the external control can be assumed remotely from anywhere in the world.
and in paragraph [0020] of the published application – “[t]he camera can be operated remotely.”
That is, the external control is only referenced with respect to tunable lens being capable of  (“...can traverse...through the use of an external control...”; “...external control can be assumed remotely...”) operating under external control. This is not a disclosure of a system which is configured for control to be assumed remotely. The term “external” is not defined and could reasonably refer to the control being located outside (external to) the patient’s body (e.g. claim 20 could merely be referring to the local, manual operation of an endoscope because the controls are external to the patient) and does not inherently include remote control. The “external control” of claim 20 is not set forth as a part of the claimed system, merely something that can be used with the system. The limitations of claim 21, and the disclosure of paragraph [0020], could reasonably encompass a person attaching the claimed system to a separate system (e.g. a surgical robot) which is itself driven under remote control. That is to say, the original disclosure only requires a system which is capable of being operated under remote control and does not set forth any description of a system which itself is configured to operate under remote control. There is no description of how this remote control would be implemented, nor any description of the structure of the system which includes structural elements configured for remote control. Therefore, this limitation is considered to be impermissible new matter. 

Claim 23 recites “where the software resolves and analyzes the resulting image.” Applicant has indicated in the Remarks filed 09/30/2021 (pg. 6) that the scope of the term “analysis” with respect to the software is encompassed by the disclosure of paragraph [0025] of the instant specification (as published), which is now substantially incorporated into claim 1. However, claim 23 sets forth what appears to be an additional analysis performed by the software of claim 1 for which there is no description. In the Remarks filed 03/29/2022 (pg. 4), Applicant asserts that a statement that transmitting the resulting images for remote analysis by the accompanying software for a number of purposes  (“a number of clinical, research, and other oncological uses, including to generate and resolve images of early-stage, internal human cancers”) is a description of the analysis of claim 23. However, a description of the intended use of the data is not a description of the steps which must be performed to analyze it. It is therefore determined that the claimed subject matter has not been described in such a way as to convey to one having ordinary skill in the art that the inventor(s) had possession of the claimed invention at the time of filing. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-13, 16-18, and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependent claims thereof, recites the limitation “image processing and analysis software configured to evaluate the sharpness of focus to remap individual image parts onto a single array, thus combining the image set to produce a single, sharp, all-focus image, wherein the software is configured to extract depth information about a target lesion surface by evaluating sharpness of focus at different points in the image and for different focus settings.” 
With respect to the limitations of the instant claims, there is no disclosure of the meaning of and/or a description of the steps to perform any of the claimed functions. Specifically, there is no description of what “evaluating sharpness of focus” means. This phrase is used twice, in what appears to be two different contexts (“evaluate the sharpness of focus to remap individual image parts onto a single array” and “extract depth information about a target lesion surface by evaluating sharpness of focus at different points in the image and for different focus settings”) with no explanation as to what constitutes evaluation of sharpness of focus (i.e. is “evaluating” a comparison between an image and a reference image or value, a determination of a quantitative value representing “sharpness of focus,” a comparison of a characteristic between different image regions, or even a qualitative assessment performed by the user merely viewing the image(s) and determining which has the best sharpness of focus?), or even if evaluating the sharpness of focus to remap individual image parts is the same as or distinct from extracting depth information by evaluating sharpness of focus. 
Because it is not possible to ascertain what functions/steps the software must perform and how it must perform these functions, the metes and bounds of the claims cannot reasonably be determined. For the purposes of further examination, these limitations will be interpreted to include any manner of producing the claimed results. 
Claim 16 recites the limitation “where the fiber-optic bundle and electrically tunable liquid imaging lens are bendable.” First, “the fiber-optic bundle” lacks proper antecedent basis in the claims because no “fiber-optic bundle” is set forth in claim 1. Second, it is unclear if the liquid imaging lens being “bendable” is directed to the liquid imaging lens having a flexible substrate or if this is setting forth a separate characteristic of the lens. It is not clear what “bendable” means in the context of the lens if it does not refer to the flexible substrate. For the purposes of further examination, the liquid imaging lens being “bendable” will be interpreted as a functional description of the flexible substrate as set forth in claim 1.
Claim 20 is set forth as depending from claim 19, where claim 19 has been canceled. For the purposes of further examination, this claim will be interpreted to depend from claim 1.
Claim 20 recites the limitations “the interior of the patient's body.” These limitations lack proper antecedent basis in the claims. Since claim 20 depends from a canceled claim and is therefore interpreted to depend from claim 1, no patient and no body have been set forth in the claims (the “human lesion” of claim 1 could also refer to an ex vivo sample, such as a biopsy). 
Claim 21 recites “where the system is configured for the external control to be assumed remotely.” However, the necessary structure of the system for performing this function is not clear. For the purposes of further examination, this claim will be interpreted to mean that the claimed system would be capable of use with remote control.
Claim 22 recites the limitation “where imaging sensor is configured to transmits lesion imaging data to remote software users worldwide.” However, it is unclear how an imaging sensor per se, e.g. a CCD or CMOS sensor (because “image sensor” is not necessarily identical to “camera”), would in and of itself be capable of configuration for transmitting data to remote software users worldwide. For the purposes of further examination, this claim will be interpreted to mean that the imaging sensor is connected to structures which are capable of performing the claimed function.
Claim 23 recites “where the software resolves and analyzes the resulting image.” Applicant has indicated in the Remarks filed 09/30/2021 (pg. 6) that the scope of the term “analysis” with respect to the software is encompassed by the disclosure of paragraph [0025] of the instant specification (as published), which is now substantially incorporated into claim 1. However, claim 23 sets forth what appears to be an additional analysis performed by the software of claim 1 for which there is no description. In the Remarks filed 03/29/2022 (pg. 4), Applicant asserts that a statement that transmitting the resulting images for remote analysis by the accompanying software for a number of purposes  (“a number of clinical, research, and other oncological uses, including to generate and resolve images of early-stage, internal human cancers”) is a description of the analysis of claim 23. Therefore, it remains unclear whether claim 23 is setting forth additional steps of resolving and analysis and, if so, what those steps are. For the purposes of further examination, this claim will be interpreted to include any manner of “resolving” or analysis applied to the image, including preparing for display or transmission. 
Claim 24 recites the limitation “where the system is configured to utilize spectroscopic imaging.” It is entirely unclear how “utilize spectroscopic imaging” is meant to relate to the structure of the system of claim 1. For example, it is unclear if “the system is configured to utilize spectroscopic imaging” is meant to convey that the system has additional imaging capabilities (i.e. depth resolved imaging and spectroscopic imaging), that the extracted depth values are somehow subjected to spectroscopic processing, or if spectroscopic images are in some way used or combined with the acquired “all-focus image” and/or depth information. The only description of spectroscopic imaging consists of a statement that the “image transmits through the FFL onto the fiber bundle front surface, and finally into the external camera where a variety of imaging and spectral techniques may be enabled.” For the purposes of further examination, this claim will be interpreted to mean that the system must at least be capable of performing spectroscopic imaging.
Claim 25 recites the limitation “where the system is configured to utilize polarization imaging.” It is entirely unclear how “utilize polarization imaging” is meant to relate to the structure of the system of claim 1. It is not clear if the claimed “all-focus image” or extracted depth information are meant to be generated with polarized light (transmitted or received), if the system is additionally capable of acquiring separate polarization images, or if polarization images acquired in some other manner are somehow used in the processing of the claimed “all-focus image” and/or extracted depth information. For the purposes of further examination, this claim will be interpreted to mean that the system must at least be capable of performing polarization imaging.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
*** As a preliminary matter, it is noted that the following rejections are based on a best understanding of indefinite claim limitations as discussed above with respect to 35 U.S.C. §112(b). ***
Claims 1, 5-7, 11-13, 16-18, and 20-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagalovich et al. (US PG Pub. No. US 2016/0338590 A1, Nov. 24, 2016) (hereinafter “Sagalovich”) in view of Matsumoto et al. (US PG Pub. No. US 2014/0009572 A1, Jan. 9, 2014) (hereinafter “Matsumoto”), Iizuka, Keigo. "Omnifocus laparoscope." Applied Optics 52.33 (2013): 7904-7911 (hereinafter “Iizuka”), and Kong et al. (US PG Pub. No. US 2012/0113525 A1, May 10, 2012) (hereinafter “Kong”).
Regarding claims 1 and 16, as interpreted above: Sagalovich teaches a system for the imaging and analysis of human lesions (multipurpose diagnostic examination apparatus 100), comprising: an illumination component emitting light with a specific wavelength ([0087], LEDs 125 where LEDs emit "light with a specific wavelength"); an imaging sensor and an imaging lens ([0078]-[0079], image capture device 106 with lens 107); an enclosure, said enclosure housing the imaging lens, illumination component, and the imaging sensor (diagnosis control unit 101, where this reference character is used to designate the enclosure in the figures); and processing and analysis software ([0080], [0211]).
Sagalovich does not teach that the image processing and analysis software is configured to evaluate the sharpness of focus to remap individual image parts onto a single array, thus combining the image set to produce a single, sharp, all-focus image, wherein the software is configured to extract depth information about a target lesion surface by evaluating sharpness of focus at different points in the image and for different focus settings.
Matsumoto, in the same problem solving area of image processing, teaches an imaging apparatus (imaging apparatus 1, [0068]-[0075]) comprising a focusing lens with a driver ([0075]) and having image processing and analysis software configured to evaluate the sharpness of focus to remap individual image parts onto a single array, thus combining the image set to produce a single, sharp, all-focus image, wherein the software is configured to extract depth information about a target surface by evaluating sharpness of focus at different points in the image and for different focus settings (figures 5 and 6, and all associated description; figure 7 and all associated description; figure 8 and all associated description; where the images are captured during a single press of a shutter button – [0095] – which is considered to be “within a fraction of a second from each other”). 
Additionally, Iizuka, in the same fields of omnifocus imaging and medical imaging, teaches that the use of an omnifocus image in a medical context (e.g. surgery) allows the physician to view the entire depth of field, with high resolution and in focus, without having to adjust the focus of the imaging optics (Introduction).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Sagalovich by implementing the omnifocus imaging technique of Matsumoto in view of the teaching of Iizuka that such a combination would be beneficial for a physician performing medical imaging. 
Further regarding claims 1 and 16: Sagalovich, Matsumoto and Iizuka are silent on the focusing lens being an electrically tunable liquid imaging lens, comprising a transparent, flexible substrate encompassing at least two liquids.
Kong, in the same problem solving area of liquid lenses, teaches an electrically tunable liquid imaging lens, comprising a transparent, flexible substrate encompassing at least two liquids (figure 9 – conductive liquid droplet 820, insulating liquid droplet 830, upper substrate 800, [0056]-[0059]). Kong further teaches that this liquid lens configuration provides a lens capable of adjusting a focus in a wider range and adjusting focus using a lower voltage ([0009]-[0010]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Sagalovich, Matsumoto and Iizkua by implementing the focusing lens as an electrically tunable liquid imaging lens, comprising a transparent, flexible substrate encompassing at least two liquids as taught by Kong, in order to achieve the benefits of a wider focusing range using lower voltage to adjust focus in view of the further teachings of Kong. 
Regarding claims 5-6, as interpreted above: Sagalovich, Matsumoto, Iizuka, and Kong teach the system according to claim 1 where the system may be any of an otoscope device, an ophthalmoscope device, a dermatoscope device, an endoscope device (Sagalovich – claim 20) but are silent on the diameter of the electrically tunable liquid imaging lens. 
However, lens diameter is a results-effective variable which influences the overall system performance including the obtainable depth of field as evidenced by Wang, Yu-Jen, et al. "Extended depth-of-field 3D endoscopy with synthetic aperture integral imaging using an electrically tunable focal-length liquid-crystal lens." Optics letters 40.15 (2015): 3564-3567 (see the interdependence of equations 1-4, where eqn. 4 depends on the lens diameter).
Additionally, the instant disclosure provides no evidence of criticality or unexpected result for any of the claimed diameter values. 
Therefore, it would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the system of Sagalovich, Matsumoto, Iizuka, and Kong with the lens having any diameter - including two millimeters, two to fifteen millimeters, and twenty millimeters - that would produce a desired depth of field/desired system performance for a given application (in consideration of the wide variety of imaging envisaged by Sagalovich including both dermatoscopes and endoscopes) because lens diameter is a results-effective variable, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 11, as interpreted above: Sagalovich, Matsumoto, Iizuka, and Kong teach the system according to claim 1, where the system is configured to take all-focus, three dimensional snapshots (“omnifocus” represents an image of volume where the full depth range is in focus – see Matsumoto – [0040]-[0041]; Iizuka – Introduction, paragraph 8). Regarding the additional limitation of the images being “of external lesions on the human body,” the subject of the acquired images is considered to be the intended use of the claimed system. Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, since Sagalovich includes an embodiment which is a dermatoscope, the system of Sagalovich, Matsumoto, Iizuka, and Kong is considered to be capable of imaging external lesions on the human body. 
Regarding claim 12, as interpreted above: Sagalovich, Matsumoto, Iizuka, and Kong teach the system according to claim 11, where the system if configured to image external lesions including skin, cervical, mouth, throat, and anal cancers.
As described above with respect to claim 11, the subject of the acquired images is considered to be the intended use of the claimed system. Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, since Sagalovich includes an embodiment which is a dermatoscope and an embodiment which is an endoscope (since the cervix is not considered to be entirely external and may require insertion of an endoscope to properly view), the system of Sagalovich, Matsumoto, Iizuka, and Kong is considered to be capable of imaging external lesions including skin, cervical, mouth, throat, and anal cancers.
Regarding claim 13, as interpreted above: Sagalovich, Matsumoto, Iizuka, and Kong teach the system according to claim 11, where the system is configured to image and evaluate external lesions including infected wounds and traumatic injury wounds.
As described above with respect to claim 11, the subject of the acquired images is considered to be the intended use of the claimed system. Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, since Sagalovich includes an embodiment which is a dermatoscope, the system of Sagalovich, Matsumoto, Iizuka, and Kong is considered to be capable of imaging and evaluating external lesions including infected wounds and traumatic injury wounds.
Regarding claim 17, as interpreted above: Sagalovich, Matsumoto, Iizuka, and Kong teach the system according to claim 1, wherein the system device is capable of being used to image and analyze human lesions located in confined spaces (Sagalovich - [0079], claim 20 – endoscope, otoscope).
Regarding claim 18, as interpreted above: Sagalovich, Matsumoto, Iizuka, and Kong teach the system according to claim 17, where the lesions are located in the ear canal or are accessed via the arterial canal (Sagalovich - [0079], claim 20 – endoscope, otoscope).
Regarding claim 20, as interpreted above: Sagalovich, Matsumoto, Iizuka, and Kong teach the system according to claim 19, where the electrically tunable liquid imaging lens can traverse through the interior of the patient's body through the use of an external control (Sagalovich – [0079] – “endoscopy of different organs”, where “external control” is considered to be implicitly disclosed with respect to an endoscope because placing the controls inside a patient’s organs would generally be considered to be unreasonable). 
Regarding claim 21, as interpreted above: Sagalovich, Matsumoto, Iizuka, and Kong teach the system according to claim 20, where the system is configured for external control to be assumed remotely (Sagalovich – [0150]-[0151] – the system of Sagalovich includes the type of network hardware and software that could enable external control).
Regarding claim 22, as interpreted above: Sagalovich, Matsumoto, Iizuka, and Kong teach the system according to claim 1, where the imaging sensor is configured to transmit lesion imaging data to remote software users worldwide (Sagalovich – figure 15, [0145]).
Regarding claim 23, as interpreted above: Sagalovich, Matsumoto, Iizuka, and Kong teach the system according to claim 1, where the software resolves and analyzes the resulting image (Matsumoto – image gd, [0040]-[0041]).
Claims 2-4 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagalovich, Matsumoto, Iizuka, and Kong as applied to claim 1 above, and further in view of Belson (US PG Pub. No. US 2007/0135803 A1, Jun. 14, 2007) (hereinafter “Belson”).
Regarding claims 2-4 and 24, as interpreted above: Sagalovich, Matsumoto, Iizuka, and Kong teach the system of claim 1, but are silent on the wavelength/wavelength range of the illumination component and do not teach that the system utilizes spectroscopic imaging. 
Belson, in the same field of endeavor, teaches an endoscope which illuminates tissue with UV, IR, NIR, blue light and/or other visible or invisible frequencies of light in order to acquire spectroscopic data of tissue properties in addition to the conventional endoscopic images in order to more easily identify lesions ([0404]-[0410]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Sagalovich, Matsumoto, Iizuka, and Kong by incorporating the spectroscopic imaging, in addition to other images acquired, including illumination with visible, infrared and/or UV light as taught by Belson in order to obtain images of spectroscopic tissue properties which may be useful in identifying lesions.
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagalovich, Matsumoto, Iizuka, and Kong as applied to claim 1 above, and further in view of Adair et al. (US Patent No. US 6,211,904 B1, Apr. 3, 2001) (hereinafter “Adair”).
Regarding claim 8, as interpreted above: Sagalovich, Matsumoto, Iizuka, and Kong teach the system according to claim 1, including an embodiment comprising an endoscope (Sagalovich - [0079], claim 20) and where the electrically tunable liquid imaging lens, illumination component, and sensor are housed in an enclosure (Sagalovich - diagnosis control unit 101, where this reference character is used to designate the enclosure in the figures) but do not teach that the enclosure is encircled by a plastic balloon that can be inflated or deflated, and increased or decreased in size, through the application of air pressure.
Adair, in the same field of endeavor, teaches a microendoscope which may be used in conjunction with a balloon catheter (where the microendoscope is inserted through the balloon catheter and the balloon therefore “encircles” it) that can be inflated or deflated, and increased or decreased in size, through the application of air pressure in order to perform medical procedures requiring a balloon (figures 13-15; column 20, lines 29-67).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to use the system of Sagalovich, Matsumoto, Iizuka, and Kong with a balloon catheter as taught by Adair in order to perform medical procedures requiring a balloon.
Regarding claim 10, as interpreted above: Sagalovich, Matsumoto, Iizuka, Kong and Adair teach the system according to claim 8, wherein the enclosure is configured to protect all optical and electronic components of the device system according to claim 1 from the outside environment (Sagalovich - diagnosis control unit 101, where this reference character is used to designate the enclosure in the figures; while the enclosure of Sagalovich is not described as protecting the optical and electronic components of the system the fact that the enclosure surrounds these elements and serves as a barrier between the elements and the outside environment – see e.g. figs. 5F, 11G, 13H, 14G – is considered to implicitly disclose this function).
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagalovich, Matsumoto, Iizuka, and Kong as applied to claim 1 above, and further in view of Kagawa, Keiichiro, et al. "Variable field-of-view visible and near-infrared polarization compound-eye endoscope." 2012 Annual International Conference of the IEEE Engineering in Medicine and Biology Society. IEEE, 2012. (hereinafter “Kagawa”).
Regarding claims 25 and 26, as interpreted above: Sagalovich, Matsumoto, Iizuka, and Kong teach the system according to claim 1, but are silent on where the system is configured to utilize polarization imaging.
Kagawa, in the same field of endeavor, teaches that polarization imaging can be used to control the contrast of superficial and deep structures within the imaged tissue due to the polarization break occurring as light is scattered through different tissue depths (see figure 6) which is achieved by inserting standard polarization optics in the system’s outgoing or incoming light path (B. Polarized observation).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Sagalovich, Matsumoto, Iizuka, and Kong by including standard polarization optics in the system’s ingoing or outgoing  light paths in order to achieve polarization imaging as taught by Kagawa in order to control the contrast of tissues at different depths within the imaging field.
Response to Arguments
Rejection of claims 8, 10, 15, 26, 27, 30 and 31 under 35 U.S.C. §112(b) is withdrawn in light of the amendments to the claims.
Applicant’s arguments with respect to the rejections under 35 U.S.C. §112(a), enablement, (see Remarks pgs. 3-4) filed 03/29/2022, have been fully considered but are not persuasive
Applicant asserts that “the essential functions” of a version of a Maximum-Local-Derivative algorithm would be known to a skilled artisan, based on a reference (O’Donnell) which was filed with an IDS on 03/29/2022 and which was not cited or incorporated in the original disclosure. Applicant specifically cites a portion of the O’Donnell reference which describes the MLD algorithm as: "Calculates a 'maximum local derivative' image whose pixels are set as the maximum absolute difference between pixel (x,y) on the best estimate image and its four neighbouring pixels." 
Examiner respectfully disagrees. First, while there are likely many algorithms involving finding a maximum local derivative for a variety of purposes, Applicant provides no guidance in the original disclosure (e.g. a citation to a particular reference) which would clearly indicate which specific MLD algorithm is to be incorporated into the claimed invention. A reference filed after the original disclosure, which was neither cited nor incorporated in the original disclosure, cannot satisfy the written description requirements under 35 U.S.C. §112(a). 
Second, the instant disclosure indicates that “a version of” the MLD algorithm would be implemented. Even if the MLD algorithm were so well known that it need neither be cited nor described, there is no reasonable way for a skilled artisan to know what “version” of the MLD algorithm Applicant intends to apply or how that version might differ from any other version of such an algorithm. There is no description of how the algorithm of O’Donnell might have been adapted to perform the claimed functions. Applicant is further reminded of the statement made in paragraph [0017], with respect to the “analysis software applied to astronomical imaging” which is assumed to refer to the MLD algorithm, that “[t]he image-rendering capabilities of this software have been refined and improved over time to generate clearer images of astronomical bodies...this astronomical image-rendering software has not yet been applied to the imaging and analysis of tumors.” This statement indicates two things – first, that the software comprising the MLD algorithm has been altered over time and therefore may differ from the algorithm presented in O’Donnell in ways which are not described and, second, that (allegedly) this software has never before been adapted to the application of the instant invention. While a skilled artisan may be aware, generally, of the MLD algorithm, there is no reasonable expectation that such a skilled artisan would know both the changes already made to the MLD algorithm and the adaptations which would be necessary to apply it to the instant invention. A feature cannot simultaneously be both novel and so well-known that it need not be described. Applicant asserts that the instant invention (including the software) is novel, but also that the software is so well-known that any skilled artisan would understand Applicant’s specific approach to solving the problem of applying it to tumor imaging. 
Finally, as is clearly stated in the MPEP, computer implemented functions require algorithmic support (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. (emphasis added) See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (MPEP 2181.01). Therefore, even if the version of the MLD algorithm were known to one having skill in the art, Applicant has still failed to disclose how the claimed functions are to be achieved and the burden of a sufficient disclosure is not met. 

Applicant further argues, with respect to the limitations “evaluating sharpness of focus to remap individual image parts onto a single array” and “extracting depth information about a target lesion surface by evaluating sharpness of focus,” that “sharpness of focus is known to refer to the level of clarity of detail in a photo and that “considering the sharpness in an image through known methods can be useful for different applications.”
While Examiner does not dispute the definition of “sharpness of focus,” nor that “considering” it can be useful, this does not solve the problem that there is no definition of what “evaluating sharpness of focus” to either extract depth information or remap individual image parts onto a single array actually means or how it is performed (i.e. is “evaluating” a comparison between an image and a reference image or value, a determination of a quantitative value representing “sharpness of focus,” a comparison of a characteristic between different image regions, or even a qualitative assessment performed by the user merely viewing the image(s) and determining which has the best sharpness of focus?), or even if evaluating the sharpness of focus to remap individual image parts is the same as or distinct from extracting depth information by evaluating sharpness of focus. It is noted that “extracts depth information about the target lesion surface by evaluating sharpness of focus at different points in the image and for different focus settings” is found only in original claim 32, while the specification discloses only “[e]valuating the sharpness of focus, it remaps individual image parts onto a single array, thus combining the image set to produce a single, sharp, all-focus image.” Since the two different recitations of evaluating sharpness of focus are originally presented separately in the claims and specification, it is unclear if these are meant to indicate the same or separate operations. For example, the limitations of original claim 32 could merely have been a rephrasing of the subject matter found in the disclosure or they could refer to a separate operation.
Examiner respectfully notes that a disclosure of merely the function of the software is insufficient. The requirement for algorithmic support is explicit, as explained above. MPEP 2181.01 addresses purely functional or results-oriented disclosures: 
...original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.

See also Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997)("The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."). With respect to the limitations of the instant claims, there is no disclosure of the meaning of and/or a description of the steps to perform any of the claimed functions. 
Rejections under 35 U.S.C. §112(a) and (b) have been updated in light of the amendments to the claims. 
While Applicant’s statements with respect to the alleged novelty and non-obviousness of the claimed invention are moot in view of the prior art rejections necessitated by amendment, portions of the arguments which may pertain to the instant grounds of rejection will be addressed.
It is noted that Applicant alleges (Remarks, pg. 7) that “novelty of this feature is acknowledged on page 15 of the present office action,” with reference to the “driver accompanying the electrically tunable liquid imaging lens, wherein the driver is configured to control the effective focus of the electrically tunable liquid imaging lens, enabling the imaging sensor to capture lesion images across a range of focus settings.” Examiner never made any statement that such a feature was novel. Not on page 15 or on any other page. A statement that a single reference is not anticipatory of the entire claim, or that a single reference does not teach a specific feature, is NOT an acknowledgement that such feature is novel. It is further noted that no rejections under 35 U.S.C. §102 were made in the last Office Action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsumoto (US Patent No. US 9,196,070 B2, Nov. 24, 2015) – teaches image processing and analysis software configured to evaluate the sharpness of focus to remap individual image parts onto a single array, thus combining the image set to produce a single, sharp, all-focus image

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793